NOT FOR PUBLICATION                           FILED
                                                                          FEB 25 2022
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JESSE GRAHAM,                                   No. 21-55419

                Plaintiff-Appellant,            D.C. No. 2:20-cv-07000-MWF-GJS

 v.
                                                MEMORANDUM*
TAYLOR SWIFT, an individual; BIG
MACHINE LABEL GROUP LLC, a limited
liability company; UNIVERSAL MUSIC
GROUP, INC., a California Corporation;
KOBALT MUSIC PUBLISHING
AMERICA, INC., a Delaware Corporation,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Central District of California
                 Michael W. Fitzgerald, District Judge, Presiding

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Jesse Graham appeals pro se from the district court’s order dismissing his

copyright action. We have jurisdiction under 28 U.S.C. § 1291. We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In his opening brief, Graham failed to address the grounds for dismissal and

has therefore waived his challenge to the district court’s order. See Indep. Towers

of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (explaining that “we

will not consider any claims that were not actually argued in appellant’s opening

brief”); Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (explaining that

arguments raised for the first time in a reply brief are deemed waived); see also

Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (noting that “[w]e will not

manufacture arguments for an appellant . . . .”).

      AFFIRMED.




                                          2                                   21-55419